BREWSTER, District Judge.
Ralph Di Filippo entered the United States in 1900. In 1926 he was arrested for deportation on the ground that he had, while in the United States, been found managing a house of prostitution and receiving, sharing in or deriving benefits from the earnings of the prostitutes,
The deportation proceedings are under section 19 of chapter 29 of the Act of February 5, 1917 (U. S. Code, tit. 8, c. 6, § 155 [8 USCA § 155]). *
The only question presented is whether the five-year limitation applies to the class of aliens to which the relator has been found to belong. It is my opinion that the limitation does not apply, and the relator was subject to deportation in 1926. Ex parte Gin Kato (D. C.) 270 F. 343; U. S. v. Flynn (D. C.) 22 F.(2d) 174.
Petition denied.